AMENDMENT TO
REORGANIZATION AGREEMENT




THIS AMENDMENT TO THE REORGANIZATION AGREEMENT (the "Agreement") dated July 28,
2010, is made and entered into as of September 13, 2010, by and between High
Plains Gas, LLC, a Wyoming limited liability company (“HPG”), and Northern
Explorations, LTD., In (“NXPN”) a Nevada Corporation. HPG and NXPN are
collectively referred to herein as the “Parties”.



RECITALS




     WHEREAS, the Parties desire to amend the Agreement to increase the
authorized common stock of Northern Explorations, LTD from 150,000,000 to
250,000,000. This increase in authorized capital of common stock shall be
completed by amending the Articles of Incorporation of Northern Explorations,
LTD. To reflect the Parties wishes the Agreement shall be amended in Section
1(c).

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and promises set forth in the Agreement and this Amendment, the Parties agree as
follows:



AMENDMENT




Section 1(c) shall be amended to read as follows:


NXPN shall either complete a reverse split of its common stock or cancel or
cause to be cancelled a total of 86,720,000 shares of its common stock such that
at Closing there shall be a total of 13,000,000 shares of common stock issued
and outstanding. NXPN shall amend its Articles of Incorporation to increase the
authorized common stock from 150,000,000 to 250,000,000.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

For and on behalf of:    High Plains Gas, LLC,      A Wyoming limited Liability
Company          By: _/s/__ Mark D. Hettinger      Mark D. Hettinger      Chief
Executive Officer    For and on behalf of:    Northern Explorations, Ltd.      a
Nevada corporation          By:__/s/__ Kenneth J. Yonika      Kenneth J. Yonika 
    President and Chief Executive Officer          By:___/s/__ Steve Lanham     
Steve Lanham  Director


--------------------------------------------------------------------------------